SUPPLEMENT DATED FEBRUARY 3, 2010 TO PROSPECTUS DATED MAY 1, 2009 FOR FUTURITY III PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY II PROSPECTUSES DATED APRIL 11, 2006, AS SUPPLEMENTED DECEMBER 29, 2006, AND PROSPECTUSES DATED MAY 1, 2006 FOR SUN LIFE FINANCIAL MASTERS IV AND SUN LIFE FINANCIAL MASTERS VII PROSPECTUSES DATED MAY 1, 2006 FOR FUTURITY SELECT FOUR PLUS, FUTURITY SELECT INCENTIVE, FUTURITY SELECT FREEDOM, FUTURITY SELECT SEVEN, FUTURITY FOCUS, FUTURITY ACCOLADE, FUTURITY FOCUS II, AND FUTURITY SELECT FOUR ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement contains information regarding changes to the investment adviser of the First Eagle Overseas Variable Fund. Arnold and S. Bleichroeder Advisers, LLC, the investment adviser to the First Eagle Overseas Variable Fund, has changed its name to First Eagle Investment Management, LLC. Any reference to Arnold and S. Bleichroeder Advisers, LLC in each prospectus listed above is replaced with the name First Eagle Investment Management, LLC. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Futuritys,
